Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Request for Continued Examination
The request filed on 12/13/2021 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/678,293 is acceptable and a RCE has been established. An action on the RCE follows.

This communication is in response to applicant’s 11/22/2021 amendment/responses in the application of FAGAN for “REMOTE PROBING FOR FAILOVER” filed 11/08/2019.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-20 are now pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 3, 11, and 18, it is not clear what it meant by “tapped” user plane traffic vs. user plane traffic as cited in respective amended parent claims.   Also, the applicant must clarify where tapped user plane traffic come from. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEERESINGHE (US 2008/0080365 A1).

Regarding claim 1, WEERESINGHE a method comprising:
receiving, by a first network device of a first core network (second site 136, figure 1) at a standby location associated with a geographic redundancy via a standby communication link and an intermediary network between a first network (via internet 108, see figure 1), which includes the first core network and a second network at the primary location, failover traffic that includes user plane traffic (inherent feature: the network is used for sending traffic, see ¶ 0024, 0042, 049) originating from a primary location associated with a failure of a network device (from first wireless access point 106 due to inoperational of first primary security gateway 110 or first backup 
selecting, by the first network device, a second network device at the primary location to which to transmit the failover traffic based on receiving the failover traffic via the standby communication link (the call manager at the site via the alternative security gateway at the alternative site. For example, the first wireless access point 106 connects to the first call manager 114 at the first site 120 via the second primary security gateway 138 at the second site 136. Because the first wireless access point 106 was previously connected to the first call manager 114 at the first site 120, the first call manager 114 already has an identifier for the first wireless access point 106, see ¶ 0038); and
transmitting, by the first network device, the failover traffic to the second network device based on the selecting of the second network device (the security gateway 138 at the alternative site 136 connect the call manager 114 at the first site, see ¶ 0038 and figures 1 and 2). 

Regarding claim 2, WEERESINGHE discloses receiving, by the second network device, the failover traffic (the wireless access point connected to alternative security 
transmitting, by the second network device the failover traffic, to a third network device at the primary location (the primary security gateway or first backup security gateway further route the traffic to first media gateway 118, see figure 1);
receiving, by the third network device, the failover traffic (the media gateway 118 received the traffic, figure 1); and
performing, by the third network device in response to receiving the failover traffic, network performance evaluation on the failover traffic (the first media gateway 118 connect the first wireless access point 106 to the first mobile switching center 112, see ¶ 0027).

Regarding claim 3, WEERESINGHE inherently discloses the failover traffic includes tapped user plane traffic (inherent feature: the network is used for sending traffic, see ¶ 0024, 0042, 049). 

Regarding claim 4, WEERESINGHE discloses the network device is a core network device of a core network at the primary location (the first primary security gateway 110 is a core network device in first site 120 or primary location, see figure 1).

Regarding claim 5, WEERESINGHE discloses the standby communication link communicates the failover traffic to a network device of the standby location that corresponds to the network device of the primary location (the second primary security 

Regarding claim 8, WEERESINGHE discloses receiving, by the first network device via a primary communication link, traffic originating from the primary location (first primary security gateway 110, in first site 120, receives traffic from access point 106, see figure 1); and transmitting, by the first network device the traffic, to a third network device (sending the received traffic to media gateway 118, see figure 1) of the primary location based on receiving the traffic via the primary communication link, wherein the third network device provides network performance evaluation on the traffic (the first media gateway 118 connect the first wireless access point 106 to the first mobile switching center 112, see ¶ 0027).

Regarding claim 9, WEERESINGHE discloses a system comprising:
a first network device (any of the network nodes or elements, see ¶ 0049), the first network device comprising: a first communication interface;
a first memory, wherein the first memory stores first instructions; and a first processor, wherein the first processor executes the first instructions to:
receive, via first communication interface  and  at a standby location associated with a geographic redundancy via a standby communication link and an intermediary network between a first network (via internet 108, see figure 1), which includes the first core network and a second network at the primary location, failover traffic that includes user plane traffic (inherent feature: the network is used for sending traffic, see ¶ 0024, 
select, a second network device at the primary location to which to transmit the failover traffic based on receiving the failover traffic (the call manager at the site via the alternative security gateway at the alternative site. For example, the first wireless access point 106 connects to the first call manager 114 at the first site 120 via the second primary security gateway 138 at the second site 136. Because the first wireless access point 106 was previously connected to the first call manager 114 at the first site 120, the first call manager 114 already has an identifier for the first wireless access point 106, see ¶ 0038); and
transmit, via the first communication interface based on the selection, the failover traffic to the second network device based on the selecting of the second network device (the security gateway 138 at the alternative site 136 connect the call manager 114 at the first site, see ¶ 0038 and figures 1 and 2). 

WEERESINGHE discloses receiving, by the second network device, the failover traffic (the wireless access point connected to alternative security gateway to connect to primary security gateway or backup security gateway, see steps 216 and 218, see figures 1-2);
transmitting, by the second network device the failover traffic, to a third network device at the primary location (the primary security gateway or first backup security gateway further route the traffic to first media gateway 118, see figure 1);
receiving, by the third network device, the failover traffic (the media gateway 118 received the traffic, figure 1); and
performing, by the third network device in response to receiving the failover traffic, network performance evaluation on the failover traffic (the first media gateway 118 connect the first wireless access point 106 to the first mobile switching center 112, see ¶ 0027).

Regarding claim 11, WEERESINGHE inherently discloses the failover traffic includes tapped user plane traffic (inherent feature: the network is used for sending traffic, see ¶ 0024, 0042, 049). 

Regarding claim 12, WEERESINGHE discloses the network device is a core network device of a core network at the primary location (the first primary security gateway 110 is a core network device in first site 120 or primary location, see figure 1).

WEERESINGHE discloses the standby communication link communicates the failover traffic to a network device of the standby location that corresponds to the network device of the primary location (the second primary security gateway 138 in second site 136 (standby location) corresponds to the first primary security gateway 110 in first site 120 (primary location), see figure 1)

Regarding claim 16, WEERESINGHE discloses receiving, by the first network device via a primary communication link, traffic originating from the primary location (first primary security gateway 110, in first site 120, receives traffic from access point 106, see figure 1); and transmitting, by the first network device the traffic, to a third network device (sending the received traffic to media gateway 118, see figure 1) of the primary location based on receiving the traffic via the primary communication link, wherein the third network device provides network performance evaluation on the traffic (the first media gateway 118 connect the first wireless access point 106 to the first mobile switching center 112, see ¶ 0027).

Regarding claim 17, WEERESINGHE discloses a non-transitory computer-readable storage medium storing instructions executable by a processor of a network device, which when executed cause the network device to:
receive, via first communication interface  and  at a standby location associated with a geographic redundancy via a standby communication link and an intermediary network between a first network (via internet 108, see figure 1), which includes the first core network and a second network at the primary location, failover traffic that includes 
selecting, by the first network device, a second network device at the primary location to which to transmit the failover traffic based on receiving the failover traffic via the standby communication link (the call manager at the site via the alternative security gateway at the alternative site. For example, the first wireless access point 106 connects to the first call manager 114 at the first site 120 via the second primary security gateway 138 at the second site 136. Because the first wireless access point 106 was previously connected to the first call manager 114 at the first site 120, the first call manager 114 already has an identifier for the first wireless access point 106, see ¶ 0038); and
transmitting, by the first network device, the failover traffic to the second network device based on the selecting of the second network device (the security gateway 138 at the alternative site 136 connect the call manager 114 at the first site, see ¶ 0038 and figures 1 and 2). 

Regarding claim 18, WEERESINGHE inherently discloses the failover traffic includes tapped user plane traffic (inherent feature: the network is used for sending traffic, see ¶ 0024, 0042, 049). 

Regarding claim 19, WEERESINGHE discloses the network device is a core network device of a core network at the primary location (the first primary security gateway 110 is a core network device in first site 120 or primary location, see figure 1).

Regarding claim 20, WEERESINGHE discloses receiving, by the first network device via a primary communication link, traffic originating from the primary location (first primary security gateway 110, in first site 120, receives traffic from access point 106, see figure 1); and transmitting, by the first network device the traffic, to a third network device (sending the received traffic to media gateway 118, see figure 1) of the primary location based on receiving the traffic via the primary communication link, wherein the third network device provides network performance evaluation on the traffic (the first media gateway 118 connect the first wireless access point 106 to the first mobile switching center 112, see ¶ 0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6-7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEERESINGHE in view of LUND et al. (US 2013/0010609 A1), hereinafter LUND.
Regarding claims 6-7, 14-15, WEERESINGHE fails to disclose the transmitting includes transmitting the failover traffic to the second network device via tunneling or the failover traffic includes control plane traffic.
In the same field of endeavor, LUND discloses that a node for a mobile network which arranged to forward control plane signaling to and from an end user in the system to other nodes in the system (see ¶ 0009) using GPRS tunneling protocol (see ¶ 0008, 0012). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate LUND’s teaching of using tunnel protocol for sending traffic and sending control plane signal between in wireless nodes in the network taught by WEERESINGHE for providing network reliability and security in communication network. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                                                                                                                                                        /BOB A PHUNKULH/